          Case 2:20-cv-00841-JAM-AC Document 13 Filed 08/03/20 Page 1 of 3


1    JAMIR DAVIS, ESQ. SBN 98041 – PRO HAC VICE
     J. DAVIS LAW FIRM, PLLC
2    106 WINGING WAY UNIT C
3    COVINGTON, KY 41011
     TELE: 859-750-5033
4    JDAVISLAWKY@GMAIL.COM

5    MICHAEL R. SEVILLE, ESQ. SBN 278164
6    CURTIS L. BRIGGS, ESQ. SBN 284190
     SEVILLE BRIGGS, LLP
7    3330 GEARY BLVD. 3RD FLOOR, EAST
     SAN FRANCISCO, CA 94118
8
     TELE: 415-324-8733
9    MICHAEL@SEVILLEBRIGGS.COM
     CURTIS@SEVILLEBRIGGS.COM
10
     ATTORNEYS FOR PLAINTIFF
11
12
13
                                         UNITED STATES DISTRICT COURT
14
15                                       EASTERN DISTRICT OF CALIFORNIA

16
      JASMINE HOWARD,                                          Case No. 2:20-cv-00841-JAM-AC
17
                            Plaintiff,                         STIPULATION OF DISMISSAL [FRCP
18                                                             21(A)] AND ORDER OF DISMISSAL
19                v.

20    CALIFORNIA DEPARTMENT OF
      TRANSPORTATION; a municipal Corporation
21    ANTIONETTE MOON; individually and as a
22    supervisor at Caltrans; DOES 1-20 individually
      and in official capacities, inclusive.
23
                   Defendants.
24   ___________________________
25   //

26
     //
27
28

     2:20-cv-00841-JAM-AC                               1

                       Howard v. State of California, et al. – Dismissal of Complaint Without Prejudice
         Case 2:20-cv-00841-JAM-AC Document 13 Filed 08/03/20 Page 2 of 3


1            Plaintiff Jasmine Howard and Defendant Antionette Moon, through their respective counsel,
2    hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(ii) that this action be dismissed
3
     without prejudice as to all claims and causes of action, with each party bearing that party’s own
4
     attorney’s fees and costs.
5
6
7
8
9    July 31, 2020                                                     ___/s/Michael Seville_____
                                                                       Michael Seville
10                                                                     Attorney for Plaintiff
11
12   July 31, 2020                                                     ___/s/Carolee Kilduff_____
                                                                       Carolee Kilduff
13                                                                     Attorney for Defendant Moon
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2:20-cv-00841-JAM-AC                             2

                     Howard v. State of California, et al. – Dismissal of Complaint Without Prejudice
         Case 2:20-cv-00841-JAM-AC Document 13 Filed 08/03/20 Page 3 of 3


1                                                 ORDER OF DISMISSAL
            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),
2    IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITHOUT
3    PREJUDICE as to all claims and causes of action, with each party bearing that party’s own attorney’s
     fees and costs. The Clerk is to close the file.
4
     Dated: July 31, 2020                                     /s/ John A. Mendez____________
5                                                             Honorable Judge John Mendez
6                                                             United States District Court Judge

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2:20-cv-00841-JAM-AC                            3

                    Howard v. State of California, et al. – Dismissal of Complaint Without Prejudice
